Allowable Subject Matter
Response to Arguments
Applicant’s arguments, see pages 9-12 of the Remarks, filed January 11, 2021, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.
Applicant’s arguments, see pages 12-16 of the Remarks, filed January 11, 2021, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion on reasons for eligibility.

Reasons for Allowance
Claims 1-30 are allowed as amended 1/11/2021.
The following is an examiner’s statement of reasons for allowance: 
The previously pending Double Patenting rejection is withdrawn in response to Applicant’s filing of a Terminal Disclaimer on 1/14/2021 and approved on 1/15/2021.
Reasons claims are subject matter eligible under 35 USC 101: No 35 USC 101 rejection was given because the claims recite additional limitations that represent “significantly more” than the Abstract idea. Specifically, the claimed use of the “performing historical charting with parallel processing by: building multiple thread groups wherein work among a plurality of threads is divided according to date ranges, performing fetches of historical data in parallel via the plurality of threads, and concatenating results from the fetches and updating a scaling to chart results data” and “concatenating the results from 
Regarding a possible 103 rejection: Independent claims 1, 11, and 21 disclose running simulations for specific time periods by performing parallel processing involving building multiple thread groups, performing fetches of historical data, concatenating the results from the fetches into an XML string structure, and using the XML string structure to present data to the user.
The closest prior art of record is:
Wagenblatt (US 2012/0150576 A1) – running forecast simulations using specific input data from users and displaying the results in a report. 
Long et al. (US 2011/0231848 A1) – involving forecasting that further organizes data by date ranges.
Rozenwald et al. (US 2012/0254137 A1) – involves performing parallel processing on data organized into thread groups based on date ranges and displaying the analysis results to a user. 
Kovarsky et al. (US 2013/0080353 A1) – involves running simulations on historical financial information.
US 2004/0088211 A1) – involves running forecasting projections and displaying a combination of historical and future forecasting results for a user to interpret.
Sundararajan et al. (US 2007/0225949 A1) – involves running forecasting projections and using XML string structures.
Hyper-Threading (Hyper-Threading, referenced from Wayback Machine January 21 2013, https://web.archive.org/web/20130121000437/https://en.wikipedia.org /wiki/Hyper-threading) – which discloses hyper threading technology in computing environments.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 11, and 21.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed use of the running a simulation by “generating a report, comprising: running a simulation based at least in part on a simulation period, simulation information, and a plurality of subsets of the simulation period at least by: performing historical charting with parallel processing at least by: building multiple thread groups for work, wherein the work is divided among a plurality of threads according to date ranges performing fetches of historical data in parallel via the plurality of threads and concatenating results from the fetches based at least in part upon an ordering of the date ranges processed by the plurality of threads, and performing future forecast charting at least by: receiving forecast data corresponding to one or more subsets of the plurality of subsets of the simulation period, and generating data corresponding to the simulation period; and generating the report of the simulation to be displayed to a user or saved on a database, and updating a scaling to chart result data, wherein concatenating the results comprises concatenating the results from the fetches into an XML string structure based at least in part upon an ordering of the date ranges processed by the plurality of threads” and further using the XML string structure to generate the report for the user is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/MATTHEW D HENRY/
Examiner, Art Unit 3683